10

LL

le

13

14

15

1G

L?

18

19

20

21

é2

23

a4

26

2?

28

(Case 8:19-cv-00108-JVS-JDE Document 25 Filed 07/15/19 Pagelof9 Page ID#:1

Kenneth A. Bryant, State Bar No. 32081
Michael P. Bryant, State Bar No. 173440
Bryant & Bryant, Attorneys at Law

505 North Tustin Avenue, Suite 104
Santa Ana, California 92705

(714) 558-7887

Fax (714) 542-4989

Attorneys for Defendant BINIT CORPORATION

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NO. 8:19-CV-00108-]V5-JDE
JOSEPH SANCHEZ, an individual,

Plaintiff, ANSWER TO UNVERIFIED
COMPLAINT

VS.

ARCO #42770, a business of unknown
form; HOOSHANG DALAVARIAN AND
FERESHTEHR DALAVARIAN, as trustees
of the HOOSHANG AND FERESHTEH
DALAVARIAN FAMILY TRUST
(CREATED BY DECLARATION OF
TRUST DATED NOVEMBER 15, 1996)
as their community property; and

Does 1-10, inclusive,

Defendants.

 

Defendant BIPIN CORPORATION, answers the Complaint for damages and
injunctive relief filed by Plaintiff JOSEPH SANCHEZ (“Plaintiff”) as set forth herein:
Hil
Mf

ANSWER TO UNVERIFIED COMPLAINT

1

 

 

 
10

il

12

13

i4

15

L6

1?

18

19

20

él

22

23

24

25

26

27

28

Case 8:19-cv-00108-JVS-JDE Document 25 Filed 07/15/19 Page 2o0f9 Page ID #:1

ANSWER TO UNVERIFIED COMPLAINT
Parties

1. Defendant lacks sufficient knowledge and information to admit or deny the
allegations contained in paragraph | through 7 of the Complaint and on this basis denies
all of the allegations contained in said paragraphs.

Jurisdiction and Venue

2. Defendant admits paragraph 8 that this Court has subject matter jurisdiction
over the claims stated in the Complaint.

3. Defendant admits paragraph 9 that the Complaint purports to state a cause
of action under the authorities it cites and alleges pendant jurisdiction.

4, Defendant admits paragraph 10 that venue is proper for this Court.

General Allegations

5. Defendant lacks sufficient knowledge and information sufficient to admit
or deny the allegations contained in paragraphs 11 through 27 inclusive of the Complaint
and therefore denies ail of said allegations.

First Cause of Action

6. Defendant hereby realleges and incorporates by reference all paragraphs
above as though set forth verbatim here.

7. Defendant lacks sufficient knowledge and information sufficient to admit
or deny the allegations contained in paragraphs 28 through 33 inclusive of the Complaint
and therefore denies all of said allegations.

Second Cause of Action

8. Defendant hereby realleges and incorporates by reference all paragraphs
above as though set forth verbatim here.

9. Defendant has no knowledge or information sufficient to admit or deny the
allegations contained in paragraphs 34 through 37 inclusive of the Complaint and

therefore denies all of said allegations.

ANSWER TO UNVERIFIED COMPLAINT

2

 

 

 
10

il

12

13

14

15

16

7

18

19

20

21

22

23

24

29

26

27

28

(ase 8:19-cv-00108-JVS-JDE Document 25 Filed 07/15/19 Page 3o0f9 Page ID#:1

Relief Requested
10. To the extent a response is necessary to Plaintiff's prayer for relief,

Defendant denies that Plaintiff is entitled to the judgment or relief requested in the
Complaint, or to any judgment or relief whatsoever.
General Denial

11. Defendant denies any and all allegations of the Complaint not explicitly
referenced above. Defendant denies that Plaintiff has suffered any damages, that
Defendant caused any damages Plaintiff may have suffered, and the Defendant is in any
manner liable to Plaintiff for any of the relief requested or for any other relief.

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Cause of Action)

12. The Plaintiff fails to state any cause of action against this answering
defendant in any of its purported counts.

SECOND AFFIRMATIVE DEFENSE
(No Liability Re Disabilities Acts)

13. By reason of (a) the older construction of the building and the inside
facilities including the bar and other facilities, constructed prior to the Americans With
Disabilities Act of 1990; and prior to the Unruh Civil Rights Act; all of the physical
alterations which may be necessary to comply with the Disabilities acts are NOT
READILY ACHIEVABLE; and therefore Defendant should not be liable; and is not
liable for any damages for purported violations of said Disabilities Acts.

THIRD AFFIRMATIVE DEFENSE
(No Liability Re Disabilities Acts)

14. Defendant refers to and incorporates herein by reference the First and

Second Affirmative Defenses as though set forth in full herein.

15. The Defendant has not violated the ADA Act 0f 1990 or the Unruh Civil
Rights Act in that the said Defendant was not aware of any violations and the Defendant

premises and inside facilities were constructed according to the then-existing building

ANSWER TO UNVERIFIED COMPLAINT

3

 

 

 
10
Lt
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27

28

(Case 8:19-cv-00108-JVS-JDE Document 25 Filed 07/15/19 Page 4of9 Page ID #:106

codes and laws; and the said Defendant has corrected or expect to correct all alleged
violations within Sixty (60) days of service of the Complaint (on or about June 10, 2019);
also, the reconstruction or modifications by Defendant is NOT READILY
ACHIEVABLE; and thus not required under the law [ADA Act of 1990 and Civil Code
§51(d)].
FOURTH AFFIRMATIVE DEFENSE
(Estoppel-High Frequency Litigant)

16. Defendant refers to and incorporates herein by reference the First, Second

and Third Affirmative Defenses as though set forth in full herein.

17. Defendant is informed and believes that the Plaintiff, in this case, is a

“High Frequency Litigant” as defined in CCP $425.55; and

18. Defendant, per Civil Code §55.54, should be entitled to a stay of this
lawsuit and an early evaluation conference; and that Defendant’s minimum lability, if
any, should be reduced to $1,000 since any violation alleged against Defendant has been

corrected or will be corrected within Sixty (60) days of service of the Complaint.

19. Defendant alleges, upon information and belief, that by reason of the above
stated law and facts and the Plaintiff's own acts and omissions, the Plaintiff is estopped to
assert any claim or cause of action against these answering Defendants.

FIFTH AFFIRMATIVE DEFENSE
(Waiver)

20. Defendant refers to and incorporates herein by reference all of the
allegations contained in his prior Affirmative Defenses.

21. By reason of the foregoing facts, the Plaintiff has waived any claim or

cause of action he might have against this answering Defendants.
Hil
Hf

ANSWER TO UNVERIFIED COMPLAINT

4

 

 

 
10

li

la

13

14

15

16

17

18

i9

20

Zi

Ze

23

24

25

26

27

28

SIXTH AFFIRMATIVE DEFENSE
(Plaintiff's Acts, Omissions and Negligence)

22. Defendant refers to and incorporates herein by reference all of the
allegations contained in his prior Affirmative Defenses.

23. Defendants ar informed and believes and thereon alleges that the
transaction, occurrence, dispute, incident and purported damages alleged in the
Complaint occurred and were proximately caused by the sole acts, omissions and
negligence of the plaintiff and its agents and employees.

SEVENTH AFFIRMATIVE DEFENSE
(Acts, Omissions and Negligence of Third Parties)

24. Defendants refer to and incorporates herein by reference all of the
allegations contained in his prior Affirmative Defenses.

25. Defendants are informed and believes and thereon alleges that the
transaction, occurrence, incident, dispute and purported damages were proximately
caused by the negligence, acts or omissions of third parties; and that these answering
Defendants are in no way responsible for or liable to Plaintiff for any such acts,
omissions or damages.

EIGHTH AFFIRMATIVE DEFENSE
(Proportionate Negligence and Contribution)

26. Defendants refers to and incorporates herein by reference all of the
allegations contained in his prior Affirmative Defenses.

27. Defendants are informed and believe and thereon allege that if they, for any
reason, should be found in any manner legally responsible for a portion of Plaintiffs
damages, then such damages were proximately caused or contributed to by other parties
to this action, including the Plaintiff or other persons or entities which are not presently
parties to this action; and it is necessary that the proportionate degree of fault or
negligence of each and every person or entity, whether made parties to this action or not,

be determined and pro rated; and that any judgment that might be entered against these

ANSWER TO UNVERIFIED COMPLAINT

3

 

 

pase 8:19-cv-00108-JVS-JDE Document 25 Filed 07/15/19 Page 5of9 Page ID #:107

 
10
n
12
13
14
15
16
L7?
18
19
20
21
22
23
24
25
26
27

29

 

pase 8:19-cv-00108-JVS-JDE Document 25 Filed 07/15/19 Page 6of9 Page ID#:1

answering Defendants be reduced by that degree of fauit found to exist as to said other
persons and entities, including the Plaintiff.
NINTH AFFIRMATIVE DEFENSE
(Laches)

28. Defendant refers to and incorporates herein by reference all of the
allegations contained in his prior Affirmative Defenses.

29. Defendants are informed and believe and thereon alleges that the Plaintiffs
claims for damages and/or relief are barred on the equitable ground of laches, as Plaintiff
has unreasonably delayed in bringing this action, which delay has been to the detriment
of the defendant.

TENTH AFFIRMATIVE DEFENSE
(Unclean Hands)

30. Defendants refer to and incorporates herein by reference all of the
allegations contained in his prior Affirmative Defenses.

31. Defendants are informed and believe and thereon alleges that the Plaintiff
has precluded from any recovery or relief as against this answering Defendants on the
ground that Plaintiff is guilty of unclean hands.

ELEVENTH AFFIRMATIVE DEFENSE
(Failure to Mitigate Damages)

32. Defendants refer to and incorporates herein by reference all of the
allegations contained in his prior Affirmative Defenses.

21. Defendants are informed and believe and thereon alleges that the Plaintiff
has failed to mitigate its damages, if any, and as a result thereof, the damages of Plaintiff,
if any, should be reduced by the omissions and/or negligence of the plaintiff in failing to
mitigate said damages.

TWELFTH AFFIRMATIVE DEFENSE
(Bad Faith and Meritless Action)
34. Defendants refer to and incorporates herein by reference all of the

allegations contained in his prior Affirmative Defenses.

ANSWER TO UNVERIFIED COMPLAINT

6

 

D8

 
10

Li

le

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

G

 

case 8:19-cv-00108-JVS-JDE Document 25 Filed 07/15/19 Page 7of9 Page ID#:1

37. Defendants are informed and believes and thereon alleges that the fraud
claims for relief asserted by the Plaintiff herein are now, have always been, and continue
to be frivolous, meritless, groundless, and brought by Plaintiff in bad faith; and that by
reason thereof, Defendants sre entitled to sanctions upon prevailing on this fraud count,
pursuant to C.C.P. §128.5, §128.6 and §128.7.

THIRTEENTH AFFIRMATIVE DEFENSE

(No Punitive Damages)

 

36. Defendant refers to and incorporates herein by reference all of the
allegations contained in his prior Affirmative Defenses.

37. Plaintiff's claim for exemplary and punitive damages, if any, are barred
because Plaintiff has failed to plead, and cannot prove, any despicable conduct by this
answering Defendant; or any other conduct evidencing any malice, fraud or oppression,

FOURTEENTH AFFIRMATIVE DEFENSE
(Assumption of Risk)

 

38. Defendants refer to and incorporates herein by reference all of the
allegations contained in his prior Affirmative Defenses

39. Defendants are informed and believe and thereon alleges that Plaintiff
assumed the risks in taking the actions alleged in its Complaint; and that Plaintiff had
knowledge of the risks and hazards associated with the matters set forth in the Complaint,
and was held to constructive notice of the said risks and hazards; and therefore knowingly
and willingly assumed those risks and subjected itself to the losses as alleged in the
Complaint. Therefore, Plaintiff cannot now claim any cause of action or damages against

this answering defendant.

WHEREFORE, Defendant pray for judgment as follows:
l. That plaintiff take nothing by way of its Complaint on file herein;
2. For costs of suit incurred herein;

3. For reasonable attorneys’ fees in the defense of this action;

ANSWER TO UNVERIFIED COMPLAINT

7

 

 
10

iL

iz

13

14

is

16

17

18

i9

20

21

22

23

24

25

26

27

28

(Case 8:19-cv-00108-JVS-JDE Document 25 Filed 07/15/19 Page 8o0f9 Page ID#:1

4. For sanctions against plaintiff pursuant to C.C.P. §128.5, §128.6 and
§128.7 as to the fraud cause of action;
5, For such other and further relief as the Court deems just and proper in the

premises.

Dated: July_/$ , 2019 BRYANT & BRYANT

By: Konel A bunt

“ Kenneth A. Bryant, Attorneys for
Defendant BINIT CORPORATION

ANSWER TO UNVERIFIED COMPLAINT

8

 

 

 
10

1t

le

13

14

15

16

17

L8

i9

2Q

21

22

23

a4

25

26

27

28

 

ase 8:19-cv-00108-JVS-JDE Document 25 Filed 07/15/19 Page 9of9 Page ID #:1

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF ORANGE:

Tam employed in the County of Orange, State of California. Iam over the age of
18 and not a party to the within action; my business address is Bryant & Bryant, 505
North Tustin Ave., Suite 104, Santa Ana, California 92705.

On July _/ 5 , 2019, I served the foregoing document described as
ANSWER TO UNVERIFIED COMPLAINT

by placing copies thereof enclosed in sealed envelopes addressed at follows:

 

McFarlin, LLP

Jarred Y. Nakano, Esq.
4 Park Plaza, Ste. 1025
Irvine, CA 92614

 

 

 

 

 

 

 

 

[Xx] BY U.S. MAIL, postage prepaid: I am “readily familiar” with the firm’s practice
of collection and processing correspondence for mailing. Under that practice it would be
deposited with the U.S. Postal Service on that same day with postage thereon fully
prepaid at Santa Ana, California in the ordinary course of business. I am aware that on
motion of the party served, service is presumed invalid if the postage cancellation date or
postage meter date is more than one day after date of deposit for mailing.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Executed July /3 _, 2019, at Santa Ana, California.

both, chloe

Holly Elliott (7

 
